Citation Nr: 1726567	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  08-23 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and post-traumatic stress disorder (PTSD), to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to November 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama.  In April 2012, the Veteran had a Board hearing before the undersigned Acting Veterans Law Judge via a Travel Board and a transcript of that hearing is of record. 

In March 2015, the Board remanded the case for further development to include a VA examination and opinion, and obtaining Army hospital treatment records, and the Veteran's service personnel records.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of all of these records.

This case was previously before the Board in March 2016, at which time it was remanded for further consideration.


FINDINGS OF FACT

1.  The evidence supports a finding that the Veteran was diagnosed with PTSD and depression in October 2006.

2.  The evidence supports a finding that the Veteran has PTSD and depression that is attributable to his in-service experiences. 



CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disorder, to include depression and PTSD, have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for an acquired psychiatric disorder, to include depression and PTSD, essentially arguing that the events he experienced during his active military service caused his condition.  The record reflects that the Veteran has been provided all required notice in this matter.  See 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The evidence currently of record is also sufficient to substantiate the Veteran's claim.  No further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 38 F3d 1163 (Fed. Cir. 2004). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)(5) and 38 C.F.R. § 4.125 (2006) (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).  When a Veteran's stressor is related to fear of hostile military or terrorist activity and PTSD is diagnosed by a VA psychiatrist or psychologist, the Veteran's statements alone may establish the occurrence of the claimed stressor if the stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).

There is lay and medical evidence in support of the Veteran's claim for service connection for an acquired psychiatric disorder.  The Veteran received an entrance examination in October 1972, and the examiner noted that the psychiatric clinical evaluation at that time was normal.  In September 1976, the Veteran was treated for a head injury that was sustained when he was hit over the left side of his head with a pipe.  The Veteran was not knocked unconscious, but complained of dizziness.  In October 1975, the Veteran's separation examination noted that the Veteran had depression or excessive worry and nervous trouble of any sort.  At that time, the Veteran was also diagnosed with a chronic severe personality disorder.

The Veteran submitted a statement in April 2005 indicating that he had an accident in 1974 during mortar training that damaged both of his knees.  As a result of his injury, the Veteran stated that he could not function with the rest of his unit, and he became increasingly isolated and depressed.  The Veteran indicated that he still suffered from knee problems and depression, and it had led to his seventh marriage. 

In October 2006, the Veteran received a psychiatry consultation.  The Veteran indicated that his depression led to two attempts at taking his own life in 1994 and February 2006.  He had close to 70 jobs since November 1975, and had been married eight times since he got out of the service.  The Veteran again stated that he was injured during service when a piece of steel fell on him, at which time he could no longer do anything physical.  The Veteran also stated that he was assaulted by some of his unit members, and was admitted to the psych unit at an army medical center the next day.  The examiner noted that the Veteran thinks about the incidents in service all the time and could remember all the details, but tries not to talk about them and avoids things that remind him of them.  As a result of the examiners consultation, the Veteran was diagnosed with PTSD and major depression.  

In April 2012, the Veteran testified at a Board hearing.  The Veteran reiterated that he worked in infantry as a mortarman, and he injured his right leg when a mortar plate fell on top of it.  The Veteran stated that he could not function in normal, everyday activities due to his injury, and it alienated him from everybody.  According to the Veteran, this contributed to his depression because he felt like everything was rejecting him.  The Veteran stated that he was being treated for depression at that time, and was told by his psychiatrist that his depression was related to that event.

The Veteran received a PTSD examination in September 2015, and the examiner indicated that the Veteran did not have a diagnosis that conformed to the DSM-V criteria.  Rather, the examiner diagnosed the Veteran with alcohol use disorder, substance induced depressive disorder, and other specified personality disorder with mixed personality features.  The examiner noted that the Veteran's physical assault in service was adequate to support a diagnosis of PTSD, but concluded that the Veteran's symptoms were best explained by a diagnosis of other specified personality disorder.  The examiner found that the Veteran's personality disorder was most likely the primary cause of his interpersonal and occupation difficulties, and also that the Veteran's chronic history of alcohol abuse was most likely the cause of his depression.  The examiner also found that it was less likely that any of the Veteran's diagnosed psychiatric disorders were caused or aggravated by his service-connected right knee disability.  The examiner reasoned that it had been almost two and a half years since the Veteran had any mental health treatment.  Finally, the examiner found that it was at least as likely as not that a personal assault occurred, but it was less likely that the assault resulted in his diagnosed alcohol use disorder and substance-induced depressive disorder.  The examiner reasoned that the Veteran's abuse of alcohol began prior to his military service, and his personality disorder, by definition, pre-existed his time in service.  Based on a review of the record and the examination, the examiner found that the Veteran did not meet the criteria for PTSD. 

Pursuant to the March 2016 Board remand, the September 2015 examiner provided an examination note in June 2016.  In the note, the examiner opined that it was less likely that the Veteran's depression was related to an in-service personal assault.  The examiner reviewed the service treatment records and found that there were no findings, treatment, or diagnosis of depression.  The examiner also reiterated that the diagnosis was substance induced depressive disorder, which indicated that alcohol most likely caused the Veteran's depression.  The examiner relied on a November 2011 psychiatry note that documented a possible bipolar disorder, but also noted that the Veteran may have drug abuse and alcohol abuse as sources of his mood swings.  Finally, the examiner restated her September 2015 findings that the personal assault likely occurred, but was not likely the cause of the Veteran's current diagnosed alcohol use disorder and substance-induced depressive disorder.

The examiner submitted an addendum to the June 2016 VA examination note.  The examiner was requested to review the Veteran's personnel file and opine as to whether that changed the opinions rendered in the June 2016 opinion.  The examiner indicated that the Veteran's electronic folder, including the personnel file in VBMS, was reviewed when the September 2015 examination was writing and reviewed again when the June 2016 note was written.  As such, no additional change in opinion or rationale was warranted. 

In February 2017, another addendum was requested that considered new evidence received in January 2017.  The examiner indicated that she reviewed all of the evidence received in January 2017, and her initial diagnosis and medical opinions remained the same.  She concluded that there was nothing in the evidence which resulted in a change in diagnosis or medical opinion.

Considering all evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD and depression, is warranted.  As an initial matter, the Board finds that the September 2015 VA examination, June 2016 VA examination note, and subsequent June 2016 and February 2017 VA examination addenda are of minimal probative value.  The examiner concludes that the Veteran's symptoms do not meet the criteria for PTSD under DSM-V criteria, but does not consider the Veteran's PTSD diagnosis in October 2006; rather; the diagnosis is only mentioned as the examiner summarizes the previous examination notes. 

The examiner also stated that, based on the service treatment records, it was at least as likely as not that a personal assault occurred.  She found, however, that it was less likely that the assault resulted in the Veteran's alcohol use disorder and substance-induced depressive disorder.  Furthermore, the examiner concluded that the Veteran's reported symptoms were best explained by a diagnosis of other specified personality disorder.  She noted that the Veteran was diagnosed with a personality disorder while in service, but did not note that the Veteran's entrance examination indicated that he was clinically normal.  Upon separation, the Veteran checked boxes to indicate that he felt depression or excessive worry and also felt nervous trouble of any sort.  The Veteran was not diagnosed with a severe personality disorder until separation, which indicates that it is directly related to his time in service. 

Furthermore, the examiner did not discuss any of the Veteran's lay statements in her opinion.  The Veteran gave a competent, credible statement in April 2013 that the assault he experienced in service led to numerous episodes of depression, anger, and panic attack.  As a result, the Veteran stated that he turned to alcohol as an over-the-counter medication to help him trust people again, especially males.  The examiner found that the Veteran's abuse of alcohol began prior to his military service, but the Veteran has consistently stated in lay statements and during treatment that he began drinking at 17 years old while in the military, and it became progressively worse as he dealt with injuries sustain in service.  Moreover, the June 2016 VA examiner did find that the in-service personal assault as described by the Veteran "likely occurred," which is sufficient evidence that it occurred under 38 C.F.R. § 3.304(f)(5) (2016).  Thus, because the October 2016 VA psychiatrist's diagnosis of PTSD and depression was based at least in part on the in-service personal assault, and this assault has now been sufficiently verified, the October 2016 VA examiner's opinion is now sufficient to link the Veteran's PTSD and depression to active service.  Therefore, based on all of the foregoing and resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran's currently diagnosed acquired psychiatric disorder, to include depression and PTSD, is the result of an in-service event, and that service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression and post-traumatic stress disorder (PTSD), is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


